    Case 2:19-cv-00434 Document 24 Filed 10/18/19 Page 1 of 7 PageID #: 163



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                     at Charleston

THE WEST VIRGINIA COALITION                          :
AGAINST DOMESTIC VIOLENCE, INC.,                     :
                                                     :
               Plaintiff,                            :
                                                     :
               v.                                    :       Case No. 2:19-cv-00434
                                                     :       (Judge John T. Copenhaver, Jr.)
                                                     :
                                                     :
PATRICK J. MORRISEY, in his official                 :
capacity as Attorney General for the                 :
State of West Virginia                               :
                                                     :
               Defendant.                            :

                      CONSENT MOTION TO ENTER PROTECTIVE ORDER,
                          AND MEMORANDUM IN SUPPORT

       Plaintiff, the West Virginia Coalition Against Domestic Violence, Inc. (the “Coalition”),

respectfully requests that the Court enter the proposed stipulated protective order attached as

Exhibit 1. The parties have met and conferred, as instructed by the Court at the September 20,

2019 scheduling conference, concerning a protective order to govern the use and disclosure of

information pertaining to the security of licensed domestic-violence shelters that are members of

the Coalition. In order to protect the security of the individual shelters and their residents, the

Coalition requests that the Court enter an order authorizing and requiring the parties to anonymize

references that would reveal the identity of individual shelters to which sensitive security

information pertains, as described in more detail below. This approach will address the security

concerns faced by the shelters, while also serving the interest of maximizing public access to open

judicial proceedings. Defendant Patrick J. Morrisey, the Attorney General for the State of West

Virginia, consents to this motion, and to the proposed stipulated protective order.




                                                 1
    Case 2:19-cv-00434 Document 24 Filed 10/18/19 Page 2 of 7 PageID #: 164



                                               BACKGROUND

        The Coalition is comprised of 14 member programs, each of which is an independent non-

profit licensed as a domestic violence program by the West Virginia Family Protection Services

Board. See Declaration of Joyce Yedlosky attached as Exhibit 2, ¶2. Coalition members provide

a number of critical services to victims of domestic abuse and their children, including but not

limited to temporary emergency housing. See id.

        The time when a victim of domestic abuse attempts to leave her abuser is one of the most

dangerous times for her and her children, and is one indicator that she faces a heightened risk of

lethal violence from her abuser. See id. ¶4. Because Coalition members provide services to

victims during this time of heightened risk, they operate in an environment that poses special

dangers to the safety of their clients, staff, and facilities. See id.

        These risks are real and not imagined: abusers regularly loiter around Coalition members’

shelters in an effort to intimidate victims, and on some occasions have gone so far as to commit

acts of vandalism on shelter property, to attempt entry under false pretenses, and to threaten

violence against shelters.      See id. ¶5.    Abusers also regularly attempt to manipulate law

enforcement and social services into confirming their victim’s whereabouts, further underscoring

the lengths they will go to threaten their victim. See id. Several instances, such as the incidents

involving abusers attempting to enter shelters by pretending to be someone else, reflect a deliberate

attempt by abusers to exploit shelters’ perceived security vulnerabilities in order to access and

harm their victim and/or shelter staff. See id.

        Coalition members take these risks very seriously, and have developed a variety of

approaches to prevent and mitigate ongoing security threats and to ensure the safety of their clients

and staff. Among other things, Coalition members have implemented policies and procedures to




                                                    2
    Case 2:19-cv-00434 Document 24 Filed 10/18/19 Page 3 of 7 PageID #: 165



strictly control access to their shelters, do not publicly disseminate shelter addressees, and have

put in place a range of physical security measures from door locks and intercoms to surveillance

cameras and glass-break sensors. See id. ¶6.

        Public disclosure of the specific security policies, procedures, and physical security

measures that particular Coalition members have adopted at their shelters and other facilities would

compromise the security of those facilities and jeopardize the safety of those member programs’

clients and employees. See id. ¶ 7. Disclosure would do this by increasing the chance that an

abuser will learn of a specific shelter’s security measures and thereafter exploit vulnerabilities to

harm their victim or others in the shelter. See id. Abusers have attempted to do so in past incidents,

see id. at ¶5, and the threat that abusers pose to victims and others at Coalition members’ facilities

is ongoing, see id. at ¶ 6-7.

                                           ARGUMENT

        Under the Federal Rules of Civil Procedure, the Court may enter a protective order “for

good cause” to protect a party or other person from oppression or undue burden. See Fed. R. Civ.

P. 26(c)(1); see also Springs v. Ally Fin. Inc., 684 F. App’x 336, 337-38 (4th Cir. 2017) (explaining

that district court may enter protective order upon showing of good cause). Here, good cause exists

to protect information identifying the specific security policies, procedures, and physical security

measures at specific domestic violence shelters because public disclosure of this information could

endanger the safety of those shelters and the people who live, work, and receive services there.

Good cause further exists to guard against the public disclosure of information that would identify

shelter employees and locations, for the same reason.

        Shelters’ security policies and procedures, which concern things like the prohibition of

weapons on shelter property and how they control intake and access are at the heart of Plaintiff’s




                                                  3
    Case 2:19-cv-00434 Document 24 Filed 10/18/19 Page 4 of 7 PageID #: 166



claims that the Parking Lot law undercuts its members’ existing safety measures. Information

concerning shelters’ physical security measures is also germane because (among other things) it

reflects the seriousness of both the threats that shelters face and the efforts they make to ensure the

safety of clients and staff. The names of shelter staff (whose identities would in turn serve to

identify their employer) may become part of the record to the extent they authenticate or describe

the policies, procedures, or security measures referenced above. Plaintiff therefore anticipates that

this information may come before the Court in future briefing, should this case progress.

       Although broad allegations of harm that are unsubstantiated by specific examples or

articulated reasoning are insufficient to demonstrate good cause, see Springs, 684 F. App’x at 338,

here the Coalition has articulated a specific harm that is both ongoing and illustrated by past

examples. That harm is that public disclosure of Coalition members’ locations, security policies,

and physical security measures may facilitate an abuser attempting to enter a shelter in order to

threaten their victim or other shelter occupants and staff. This is not mere speculation; abusers

have a long and ongoing track record of trespassing at shelters and attempting to breach shelter

security in order to threaten or harm victims they believe are living or receiving services there.

       Courts routinely find that a specifically articulated security risk such as this is sufficient

justification for the entry of a protective order. See, e.g., Butler v. Bessinger, 2018 WL 387999,

*1-2 (D.S.C. Jan. 11, 2018) (issuing protective order regarding prison policy whose disclosure

would have jeopardized staff safety); Slager v. S. States Police Benevolent Ass’n, Inc., 2016 WL

4123700, at *4 (D.S.C., Aug. 3, 2016) (issuing protective order regarding disclosure of home

address of party whose home had previously been firebombed); Amato v. City of Richmond,

157 F.R.D. 26, 27 (E.D. Va. 1994) (describing “pre-existing protective order which was issued

due to personal safety concerns raised by the plaintiffs”); cf. Floren v. Whittington, 217 F.R.D.




                                                  4
    Case 2:19-cv-00434 Document 24 Filed 10/18/19 Page 5 of 7 PageID #: 167



389, 392 (S.D.W. Va. 2003) (noting that concerns regarding threats to officer safety arising from

production of officer disciplinary records could be adequately addressed through protective order

and/or redactions). The Coalition respectfully asks the Court to find that similar safety concerns

justify the entry of a protective order in this case.

        Here, the Coalition believes that the appropriate way to guard against this harm is by

anonymizing references to individual shelters and their employees, through the use of redactions

and pseudonyms in public filings, i.e., referring to a specific shelter by “Program A” and to shelter

employees by their job titles and redacting shelter and employee names in exhibits. This will

prevent specific security details from being associated with a specific domestic-violence shelter.

This approach will also minimize the need for sealed filings and redactions, should the case

progress to further briefing. It is also an approach well within the Court’s broad discretion to

decide not only “when a protective order is appropriate” in light of the circumstances, but also

“what degree of protection is required.” Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984);

see also Floren, 217 F.R.D. at 392 (ordering party to prepare redactions of sensitive documents);

Doe v. Alger, 317 F.R.D. 37, 39 (W.D. Va. 2016) (issuing a protective order prohibiting use of

parties’ and witnesses’ real names in lawsuit regarding campus sexual assault); Lamarr v. Jackson,

2015 WL 2401390, at *2 (N.D.W. Va. May 20, 2015) (directing production of prison use-of-force

reports with prisoner names changed to pseudonyms).

                                           CONCLUSION

        For the reasons set forth above, Plaintiff, with Defendant’s consent, respectfully requests

that the Court enter the proposed stipulated protective order attached as Exhibit 1.




                                                   5
   Case 2:19-cv-00434 Document 24 Filed 10/18/19 Page 6 of 7 PageID #: 168



                                          Respectfully submitted,

                                           s/ J. David Fenwick
                                          J. David Fenwick (W. Va. Bar No. 6029)
                                          Lucas R. White (W. Va. Bar No. 12501)
                                          GOODWIN & GOODWIN, LLP
                                          300 Summer Street, Suite 1500
                                          P.O. Box 2107
                                          Charleston, WV 25328
                                          (304) 346-7000
                                          jdf@goodwingoodwin.com

                                          Deepak Gupta*
                                          Jonathan E. Taylor*
                                          GUPTA WESSLER PLLC
                                          1900 L Street, NW, Suite 312
                                          Washington, DC 20036
                                          (202) 888-1741
                                          deepak@guptawessler.com

                                          Eric Tirschwell*
                                          Alla Lefkowitz*
                                          James Miller*
                                          EVERYTOWN LAW
                                          450 Lexington Avenue
                                          P.O. Box 4184
                                          New York, NY 10017
                                          (646) 324-8222
                                          etirschwell@everytown.org

                                          Counsel for Plaintiff The West Virginia
                                          Coalition Against Domestic Violence, Inc.

                                          *Pro hac vice
October 18, 2019




                                      6
    Case 2:19-cv-00434 Document 24 Filed 10/18/19 Page 7 of 7 PageID #: 169



                               CERTIFICATE OF SERVICE

       I hereby certify that on October 18, 2019, I electronically filed the foregoing motion and

memorandum of law, and accompanying exhibits, with the Clerk of The United States District

Court for the Southern District of West Virginia using the CM/ECF system. All participants are

registered CM/ECF users and will be served by the CM/ECF system.

                                                     s/ J. David Fenwick
                                                    J. David Fenwick

                                                    Counsel for Plaintiff The West Virginia
                                                    Coalition Against Domestic Violence, Inc.




                                               7
